DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 03/22/2021 with a priority date of 04/27/2016.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103.
Claim 19 is rejected under 35 USC 112.
Applicant’s argument are addressed after the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-5 and 17-20 is a method and claims 6-11 is a system and 12-16 is a server comprising a memory and a processor. Thus, each independent claim, on its face, is direct 
Step 2A:
Prong 1: The claims include the abstract idea of obtaining information representing a geographic location, determining a target area based on this information where the target area comprised an ID, obtaining more than one ID, obtaining information comprising at least one of a user basic information, user behavior information and user relation chain information then selecting target display information based on this information and the more than one ID then sending the target display information. Dependent claims include additional abstract techniques for analyzing and accessing information, such as a target assessed value, a sequence in ascending or descending order, thresholds, filtering, a standard assessed value, presentation conditions, a target area around a user, detecting movement, a red packet, and a surrounding function. All of which are used to select targeted display information. The claims receive information about a user and select targeted content for the user. This concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is not integrated into a practical application because the claims merely recite servers with processors that obtain data, make determinations, select data and send data, and terminals that send a receive information, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a 
The claims also recite an ordered combination that describes an environment where identifiers associated with signal transmission sources (i.e. beacon) are detected then sent from a terminal (i.e. mobile device) to a server, which uses the identifier to determine the terminal’s location. Although this environment is technical in nature they combination amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of sending and receiving data over a network, even with these additional elements, that limit the use of the idea to servers, terminals and signal transmission sources networks, the claims does no amount to a practical application or add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps for selecting targeted display information based on information about a user and information about a location at which the user is located.
Keeping in mind that general linking considerations overlap with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). Examiner also finds that the steps merely obtain data from a particular source, which amounts to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). For instance, a data gathering step that is limited to a particular data source (such as a beacon) or a particular type of data (such as ID for a signal transmission source) are considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using server, terminal and signal transmission source amount to no more than mere instructions to apply the exception using a generic computer component. 
Further the ordered combination of identifiers associated with signal transmission sources (i.e. beacon) that are detected then sent from a terminal (i.e. mobile device) to a server, which uses the identifier to determine the terminals location is nothing more than generally linking and data gathering and presenting results. For instance, a data-gathering step that is limited to a particular data source (beacons) or a well-known technique (ID’s) is considered both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet).
Examiner identifies the claimed concepts set forth in Prong 1, and concludes that the additional elements set forth above in Prong 2 fail to provide meaningful limitation because the additional elements merely limit the concept to computerized devices for receiving and sending data over a network. 
Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016), provides an examples of claims that also used technology as a tool. In Affinity Labs, the 
Examiner provides the following evidence that using beacon, specifically beacons, to determine a user location in the context of tracking users’ locations and targeting content for display at retail locations was well-known in the field of marketing. Examiner respectfully asserts that all the applicant has added to this technology are complex and abstract selection schemes.
Moody, M. (2015). "Analysis of Promising Beacon Technology for Consumers." Elon Journal of Undergraduate Research in Communications, 6(1). Retrieved from http://www.inquiriesjournal.com/a?id=1136: This paper provides an overview of beacon 
Taylor, Nathan, "Marketing with Mobile Push Notifications in a Location Specific Context" (2014). Technical Library. 181. Retrieved fromhttps://scholarworks.gvsu.edu/cistechlib/181: This paper provides a specific examples of using beacons to target advertising. Page 7 under Scalability describes a content management system that can push different advertisements to a mobile devices depending on beacon identification and Pages 9 and 10 describe the content management system in detail.
Lerman et al. (U.S. 2015/0278867; Hereafter: Lerman): Lerman discloses the technology that applicant is using, to which the applicant has added what Lerman refers to “coordination among the mobile ad network/platform, the beacon device vendor, and the advertiser.” Unlike, Lerman the claims in this application to not provide any changes to the system. See, “While much of the discussion around the iBeacon technology has focused on its use to enhance in-store experiences for consumers using mobile apps, it is also possible for mobile ad networks/platforms to leverage the iBeacon technology to measure online-offline conversions of their mobile ads. A beacon may be placed in a physical location, broadcasting an iBeacon signal that a mobile ad-platform/network (such as Facebook) uniquely assigns to the location. A mobile app, which had previously shown a user a mobile ad--served by the mobile-ad platform/network--intended to drive the user to a physical location, receives the iBeacon signal that is associated with the intended location, and reports the visit back to the mobile ad platform/network. The mobile ad-network can then record the in-store visit, and measure the effectiveness of the mobile ad. Such a setup requires coordination among the mobile ad network/platform, the beacon device 
Examiner provides the following evidence regarding device movement and mobile application:
Ho US2016/0248815: See, “The application further configures the mobile device 210 to respond to an actuation when the user decides that more information relating to a presented sensory content at a particular time is desired. Persons skilled in the art can program such applications for mobile devices without difficulty.” [0039].
When considered separately and in combination, the steps do not add significantly more to the judicial exception because the steps are clearly directed to automatically managing a business process. Examiner respectfully asserts the claims merely determine when to initiate an advertisement and how much to charge, which the organization of relationships between parties involved in transactions in the field of advertising. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A red packet, or anything more than an identifier, transmitted from one of the more than one signal transmission sources is not supported by the applicant’s specification because the applicant’s specification only provides the signal transmission source is an iBeacon or a non-touch hardware device, but all the examples are iBeacons associated servers that transmit advertising to the users mobile device (i.e. terminal). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.  Based on [0037-0039] of the applicant’s specification a red packet is indefinite because it is impossible to determine if it is an is a packet of data with an offer and an icon that the user selects to open of display the details or a function that triggers a communication interface with a merchant application that cause data to be request from a server.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Edelshteyn et al. (U.S. 2017/0236156; Hereafter: Edelshteyn) in view of Kostka et al. (U.S. 2015/0081474; Hereafter: Kostka).
As per Claim 1:  Edelshteyn in view of Kostka discloses the following limitations; 
1.    A method performed by at least one computer processor of a server, the method comprising: 
Edelshteyn discloses obtaining first information from a terminal, the first information being used for representing a geographic location of the terminal; Examiner interprets that terminal as the device carried by the user. The first information is the location identifier is the first information. See, “In the system illustrated in FIG. 7, the person 105 carrying mobile device 110 is detected nearby a point of interest 120, as described above. A location identifier associated with the point of interest 120 and a device identifier associated with the mobile device 110 are then sent to a backend system, such as the backend system 100 of FIG. 1, for processing.” [0045]. See also [0023] and [0034] for an alternative that obtains the location directly from the mobile device, but this would removes the need to use beacons. 
Edelshteyn discloses determining a target area based on the first information, the target area comprising more than one signal transmission sources each including an ID that represents the signal transmission source, and the ID included in the signal transmission source being broadcasted within a target range by using the signal transmission source; Examiner’s note: Examiner interprets that the signal transmission sources are the beacon. The applicant’s specification discloses at [0096 and 0117] that the signal transmission source is an iBeacon and paragraph [0117] provides one example where 
Unlike on example in the specification the claims do not require the target area is anything more or less than the transmission source’s range, nor do the claims specify that user’s location is anything more than a general location represented by the specific known location of the transmission terminal. Further, the target area could also be a location or area disclosed by Edelshteyn, which is determined by the user being within range of the beacon source at the location or area which causes advertising related to the location or area to be targeted to the user. A mobile device out of the range of the beacon is not detected at the location or in the area, thus advertising about the location or area is not provided to those users. See, “According to one scenario, a user 105 carrying the mobile device 110 walks or otherwise moves within range of beacon 125, which in this example is located at point of interest 120. The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range. The beacon 125 may use a protocol such as one of the BLUETOOTH.RTM. protocols, but may use any desired protocol. (BLUETOOTH is a registered certification mark of BLUETOOTH SIG, INC.) Most commonly, the beacon 125 may use BLUETOOTH low energy techniques. Non-
Edelshteyn discloses obtaining more than one ID corresponding to the more than one signal transmission sources in the target area and displaying information associated with more than one ID; Examiner’s note: Obtain more than on ID corresponding to more than one signal source is interpreted to include a location having more than one beacon where each beacon as different ID, which is exactly what Edelshteyn discloses. See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021]. See, “In other scenarios, the beacon 125 may provide a beacon identifier that may be communicated with a beacon registry to obtain a URL associated with the beacon 125. Other techniques may be provided. Information about the beacon 125, including location information, may be provided directly by the beacon 125 or through a related service provider such as a beacon registry.” [0022]. See also,  [0045] for more about identifiers being unique to the specific beacon.
Edelshteyn discloses obtaining second information from the terminal, See, “In addition, the server 130 may communicate with the activity history database 150. In one 
Edelshteyn does not disclose the second information comprising at least one of user basic information and user behavior information and user relation chain information; As set forth above Edelshteyn discloses obtaining identification of the person and/or a device identifier, which is used to access user activity information. At [0026-0027] and [0032]. Edelshteyn discloses many activities that fall well within the scope of user basic information, 
However, Kostka discloses a scenario were user activity is retrieved from the user device. See, “In another implementation, Block S130 retrieves user information to score a possibility of user interaction with each of multiple products associated with the floor area or volume within the space. For example, Block S130 can access a demographic or other data of the user (e.g., age, gender, occupation, income, education level, hobby, marital status, birthday, music interest, etc.) from a social networking profile of the user linked to the native shopping application executing on the user's mobile computing device or stored in the native shopping application as a user profile.” [0051]. See, “Block S140 can also predict a type or level of user interest in the product based on user Internet browsing history, user demographic, and/or other user data. For example, Block S140 can retrieve user data--such as stored locally in memory on the mobile computing device or remotely in a remote database--to determine that the user is an unmarried male in his mid-20s. In this example, Block S140 can implement these user demographic data to correlate a detected user interaction with a stuffed animal on display in a retail location with mocking amusement of the stuffed animal rather than user interest in purchasing the stuffed animal.” [0051].
Edelshteyn discloses selecting target display information associated with the second information from the display information associated with the more than one ID; and See, “FIG. 4 is a flowchart illustrating a technique for generating personalized offers according to one embodiment. In block 410, the server 130 obtains location information associated with the mobile device 110 using any of the techniques described above. In block 420, a person 105 associated with the mobile device 110 may be identified. In some 
Edelshteyn discloses sending the target display information to the terminal. See, “In block 450, the offer may be transmitted to the mobile device 450. In some implementations, the offer may be sent without delay. In other implementations, the offer may be delayed until some other trigger event occurs, such as a time of day, or the person 105 returning home or leaving work as determined by other location information obtained by the server 130. For example, the server 130 may recognize that the person 105 visited point of interest 120 prior to going to work, then generate or select a personalized offer to be delivered when the person 105 leaves work to return home.” [0036].
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for that server that targets advertising based location determined from beacons and user activity information, as disclosed by Edelshteyn, to receive the activity information from the user device (i.e. terminal), as taught by Kostka, for the purpose of accessing user interest levels 


As per Claim 2:  Edelshteyn in view of Kostka discloses the following limitations; 
2.    The method according to claim 1, further comprising:
Edelshteyn discloses analyzing the second information to obtain an analysis result; assessing the display information associated with the more than one ID based on the analysis result,  In addition, the server 130 may communicate with the activity history database 150. In one implementation, the server 130 may attempt to identify a person, such as the user 105, associated with the mobile device 110, then use the person identification to obtain the relevant activity associated with that person in the activity history database 150. In other implementations, the activity history database 150 contains data that is associated with the mobile device 110, rather than a specific person. The activity history database 150 contains data about both online and offline activities associated with the person 105 or mobile device 110. Online activity as used herein means activities that are performed via computer systems, such as activities performed via websites. Offline activity as used herein means activities that are not performed via computer systems, such as activities performed at a retail establishment. By using both online and office activity histories, a more complete picture of the activity of the person 105 may be obtained.” [0026].
Edelshteyn does not disclose to obtain at least one target assessed value; and 
interest score of products near the user's mobile computing device based on a perceived user interest(s) extrapolated from on one or more user demographics (or other user data).” [0051].
Edelshteyn does not disclose selecting the target display information based on the at least one target assessed value. 
However, Kostka discloses selecting target display information based on interest scores. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064]. See also [0064-0073] for alternative processes for selection and display of targeted information.
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to assess activity to obtained an assessed value (i.e. Purchase % and/or score) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 3:  Edelshteyn in view of Kostka discloses the following limitations; 
3.    The method according to claim 2, further comprising:
Edelshteyn does not disclose sequencing the at least one target assessed value in ascending order or descending order, to obtain a first sequenced result; 
However, Kostka discloses the ordering the interest score from highest to lowest. See, “Block S150 can also present additional notifications of other products to the user through the mobile computing device. For example, Block S150 can present notifications of corresponding products according to the product scores output in Block S140, such as with a notification of a highest-scored product presented first followed by notifications of lower-scored products. Block S150 can enable the user to scroll or swipe through the notifications sequentially, or Block S150 can deliver a notification of lower-scored products as a user ignores or closes previous notification pertaining to a high-scored product. Alternatively, Block S150 an present a single notification containing a list of products, such as a list of products assigned scores exceeding a common threshold score across all users or exceeding a threshold score specific to the user.” [0070].
Edelshteyn does not disclose determining a target assessed value greater than or equal to a first threshold; and determining display information corresponding to the target assessed value greater than or equal to the first threshold as the target display information. 
However, Kostka discloses thresholds for the level of interest exceeding a threshold. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to rank values associated with the product interest (i.e. Purchase % and/or score) in ascending order and select product above a threshold, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 4:  Edelshteyn in view of Kostka discloses the following limitations; 
4.    The method according to claim 2 further comprising:
Edelshteyn discloses filtering display information that matches the analysis result from the display information associated with the more than one ID; Examiner’s note: Filtering is interpreted as software for sorting or blocking access to certain online material. In the example below, organic product matches the person’s activity and coupons other than those for organic carrots are filtered based on activity and location to arrive at a coupon for organic carrots. See, “By combining location information and activity history, personalized offers may be provided that are both timely and person-appropriate. For example, if the person 105 has previously purchased organic produce from a grocery store, an offer that provides a coupon for organic carrots may be provided when the person 105 enters or approaches a grocery store, which need not be the grocery store where the previous organic purchase occurred. Depending on the granularity of the location information, different offers may be selected and provided based on the location within the point of interest.” [0029]. See also [0031] for another example for an offer for workout apparel because the person enters the store and has a gym membership and [0033] for health snacks.
Edelshteyn does not disclose invoking a standard assessed value corresponding to the filtered display information; and Examiner’s note: Edelshteyn at [0030] discloses that any desired technique can be used to select offers, but Edelshteyn does not describe these techniques.
However, Kostka “Purchase %” corresponding to products and interaction time. The standard assessed value is a purchase probability expressed as a percentage value of purchase probability. See, Figure 2 and S140. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, 
Edelshteyn does not disclose performing a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determining the obtained assessed value as the target assessed value. 
However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user” [0063]. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064].



As per Claim 5:  Edelshteyn in view of Kostka discloses the following limitations; 
5.    The method according to claim 1 further comprising:
Edelshteyn does not disclose determining, by using the geographic location as a standard area, an area where a distance from the standard area meets a first preset condition as the target area; Examiner’s note: Edelshteyn at [0022-0023] generally discloses proximal and within range of the beacons associated with location will cause presentation of advertising but Edelshteyn does not discloses a criteria such as, a distance that meets a preset condition.
However, Kostka a preset condition of selecting the product nearest the user. Further, Kostka also explains the inherent relationship between range and distance, which can also be combined with the range in Edelshteyn to show that selecting an advertisements when the user’s device is within range is a distance condition. See, “In one implementation, Block Block S130 can thus select a particular product nearest the user, a particular product nearest the user within 120.degree. of the user's front, etc. Block S130 can thus trigger Block S130 to estimate the user's level of interest in this product.” [0050]. See also, [0041] where Kostka explains the inherent relationship between manually or automatically set signal strength and a spherical wireless broadcast volume and how signal strengths from multiple wireless beacons to extrapolate a position of the mobile computing device relative to the wireless beacons within the physical space.
Edelshteyn discloses determining more than one signal transmission source in the target area; Examiner’s note: Edelshteyn at [0025] generally discloses multiple beacons at a location and [0033] along with Figure 2 discloses an example of a user coming within range of beacon 225A and 225B.
Kostka further discloses details for determining more than one signal transmission source in the target area. See, “In another implementation, Block S130 interfaces with two or more wireless beacons to determine a position and/or orientation of the mobile computing device relative to the wireless beacons. In this implementation, Block S110 can receive a second unique identifier broadcast wirelessly from a second wireless beacon arranged within the 
Edelshteyn discloses determining obtain more than one ID corresponding to the more than one signal transmission source, to obtain more than one ID; and See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021].
Further, Kostka provides details on determining more than one unique ID corresponds to each of more than one beacon where the ID’s are explicitly recited as unique identifiers and using information from more than on beacon to determine display information. See, “Once the (relative) position of the mobile computing device is determined based on 
Edelshteyn discloses determining display information corresponding to the more than one ID as the associated display information. See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021]. See, “An advertising campaign 750 may then define attributes that should be associated with the campaign for choosing what offers to send to prospective customers. The campaign setup 750 creates a database 755 of qualified offers that are associated with one or more attributes. The ad server 740 may then use the qualified offers database 755 and the user attribute 735 to select personalized qualified offers for the 
Further, Kostka a detailed disclosure selecting display information based on more than one unique ID associated with the target area. See, “Block S140 of the method recites projecting a level of interest in the product by a user affiliated with the mobile computing device based on communication between the mobile computing device and the wireless beacon during a period of time. Generally, Block S140 functions to ascertain an interest of the user in the product, which can then be manipulated to estimate a likelihood of purchase of a unit of the product by the user.” [0055].  See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user. Generally, Block S150 functions to share product-related details with the user through the user's mobile computing device based on a user interaction with the product, a perceived user interest in the product, and/or a predicted likelihood of product purchase by the user.” [0064].
Edelshteyn discloses multiple beacons at a location that may provide the same or different information and obtaining more than one ID, which could be the same ID or a different ID. Edelshteyn at [0022] and [0045] discloses an beacon registry and location database that is used to then obtain beacon identifiers to determine location information that 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to assess activity to obtained an assessed value (i.e. Purchase %) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 6:  Edelshteyn in view of Kostka discloses the following limitations; 
6. A system comprising: 
Edelshteyn discloses one or more terminals; and a server, wherein each of the one or more terminals comprise: at least one terminal processor configured to access the at least one terminal memory including terminal computer program code and operate according to the terminal computer program code, the terminal computer program code including: See, [0014] and [0042].
 detecting code configured to cause at least one of the least one terminal processor to detect first information for representing a geographic location of the terminal;
Edelshteyn discloses sending code configured to cause at least one of the least one terminal processor to send the first information and second information to the server, the second information comprising at least one of user basic information, user behavior information, and user relation chain information; and See, “When in range of the beacon 125, the mobile device 110 communicates with the beacon 125 to obtain information from the beacon. The type of information may vary depending on the type of beacon, and may involve communication with a beacon registry (not illustrated in FIG. 1) to translate between the data provided by the beacon 125 and the data that is intended for delivery responsive to interacting with the beacon 125.” [0022].
Edelshteyn discloses receiving code configured to cause at least one of the least one terminal processor to receive target display information from the server, the target display information being display information determined based on the first information and the second information, and See, “Upon the server 130 selecting an offer, the mobile device 110 may pull or fetch the personalized offer from the server 130 and take the necessary actions to display the offer on the mobile device 110 to the person 105. Cookies may be stored on the mobile device 110 as part of the procedure.” [0038].
Edelshteyn discloses wherein the server comprises:  at least one server memory configured to store server computer program code; and at least one server processor configured to access the at least one server memory and operate according to the server computer program code, said server computer program code including: See, [0013, 0016, 0042].
Edelshteyn discloses first obtaining code configured to cause the at least one processor to obtain first information from a terminal, the first information being used for representing a geographic location of the terminal; See, “In the system illustrated in FIG. 7, the person 105 carrying mobile device 110 is detected nearby a point of interest 120, as described above. A location identifier associated with the point of interest 120 and a device identifier associated with the mobile device 110 are then sent to a backend system, such as the backend system 100 of FIG. 1, for processing.” [0045].
Edelshteyn discloses determining code configured to cause the at least one processor to determine a target area based on the first information, the target area comprising more than one signal transmission source, each signal transmission source including an ID that represents the signal transmission source, and the ID included in the signal transmission source being broadcasted within a target range by using the signal transmission source; See, “According to one scenario, a user 105 carrying the mobile device 110 walks or otherwise moves within range of beacon 125, which in this example is located at point of interest 120. The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range. The beacon 125 may use a protocol such as one of the BLUETOOTH.RTM. protocols, but may use any desired protocol. (BLUETOOTH is a registered certification mark of BLUETOOTH SIG, INC.) Most commonly, the beacon 125 may use BLUETOOTH low energy techniques. Non-BLUETOOTH technology that may be used includes Near Field 
Edelshteyn discloses second obtaining code configured to cause the at least one processor to obtain more than one ID corresponding to the more than one signal transmission source in the target area and display information associated with more than one ID; See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021]. See, “In other scenarios, the beacon 125 may provide a beacon identifier that may be communicated with a beacon registry to obtain a URL associated with the beacon 125. Other techniques may be provided. Information about the beacon 125, including location information, may be provided directly by the beacon 125 or through a related service provider such as a beacon registry.” [0022]. See also,  [0045] for more about identifiers.
Edelshteyn discloses third obtaining code configured to cause the at least one processor to obtain second information from the terminal, See, “In addition, the server 130 may communicate with the activity history database 150. In one implementation, the server 130 may attempt to identify a person, such as the user 105, associated with the mobile device 110, then use the person identification to obtain the relevant activity associated with 
Edelshteyn does not disclose the second information comprising at least one of user basic information and user behavior information and user relation chain information; As set forth above Edelshteyn discloses obtaining identification of the person and/or a device identifier, which is used to access user activity information. At [0026-0027] and [0032]. Edelshteyn discloses many activities that fall well within the scope of user basic information, user behavior information and relation chain information (social), but this data is accessed via the user identifier, as opposed to obtained from the user device (i.e. terminal).
However, Kostka discloses an scenario were user activity is retrieved from the user device. See, “In another implementation, Block S130 retrieves user information to score a executing on the user's mobile computing device or stored in the native shopping application as a user profile.” [0051]. See, “Block S140 can also predict a type or level of user interest in the product based on user Internet browsing history, user demographic, and/or other user data. For example, Block S140 can retrieve user data--such as stored locally in memory on the mobile computing device or remotely in a remote database--to determine that the user is an unmarried male in his mid-20s. In this example, Block S140 can implement these user demographic data to correlate a detected user interaction with a stuffed animal on display in a retail location with mocking amusement of the stuffed animal rather than user interest in purchasing the stuffed animal.” [0051].
Edelshteyn discloses selection code configured to cause the at least one processor to select target display information associated with the second information from the display information associated with the more than one ID; and See, “FIG. 4 is a flowchart illustrating a technique for generating personalized offers according to one embodiment. In block 410, the server 130 obtains location information associated with the mobile device 110 using any of the techniques described above. In block 420, a person 105 associated with the mobile device 110 may be identified. In some embodiments, the identification of a person may be omitted. In some embodiments, the mobile device may be associated with more than one person. In such a scenario, any desired technique may be used to select one of the associated people. Alternatively, the location history and activity history 
Edelshteyn discloses sending code configured to cause the at least one processor to send the target display information to the terminal. See, “X” [00XX]. See, “In block 450, the offer may be transmitted to the mobile device 450. In some implementations, the offer may be sent without delay. In other implementations, the offer may be delayed until some other trigger event occurs, such as a time of day, or the person 105 returning home or leaving work as determined by other location information obtained by the server 130. For example, the server 130 may recognize that the person 105 visited point of interest 120 prior to going to work, then generate or select a personalized offer to be delivered when the person 105 leaves work to return home.” [0036].
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for that server that targets advertising based location determined from beacons and user activity information, as disclosed by Edelshteyn, to receive the activity information from the user device (i.e. terminal), as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 7:  Edelshteyn in view of Kostka discloses the following limitations; 
7. The system according to claim 6, wherein the server computer code further comprises:
Edelshteyn discloses assessing code configured to cause the at least one processor to assess the display information associated with the more than one ID based on the analysis result, See, “In addition, the server 130 may communicate with the activity history database 150. In one implementation, the server 130 may attempt to identify a person, such as the user 105, associated with the mobile device 110, then use the person identification to obtain the relevant activity associated with that person in the activity history database 150. In other implementations, the activity history database 150 contains data that is associated with the mobile device 110, rather than a specific person. The activity history database 150 contains data about both online and offline activities associated with the person 105 or mobile device 110. Online activity as used herein means activities that are performed via computer systems, such as activities performed via websites. Offline activity as used herein means activities that are not performed via computer systems, such as activities performed at a retail establishment. By using both online and office activity histories, a more complete picture of the activity of the person 105 may be obtained.” [0026].
Edelshteyn does not disclose to obtain at least one target assessed value; and
However, Kostka discloses interest scores, which are assess the user interest in a product associated with beacon identifiers. See, “In this example, Block S130 can thus assign an interest score of products near the user's mobile computing device based on a perceived user interest(s) extrapolated from on one or more user demographics (or other user data).” [0051].
 selecting code configured to cause the at least one processor to select the target display information based on the at least one target assessed value.
However, Kostka discloses selecting target display information based on interest scores. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064]. See also [0064-0073] for alternative processes for selection and display of targeted information.
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to assess activity to obtained an assessed value (i.e. Purchase % and/or score) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 8:  Edelshteyn in view of Kostka discloses the following limitations; 
8.    The system according to claim 7, wherein the selecting code is further configured to cause the at least one processor to:
Edelshteyn does not disclose sequence the at least one target assessed value in ascending order or descending order, to obtain a first sequenced result;
However, Kostka discloses the ordering the interest score from highest to lowest. See, “Block S150 can also present additional notifications of other products to the user through the mobile computing device. For example, Block S150 can present notifications of corresponding products according to the product scores output in Block S140, such as with a notification of a highest-scored product presented first followed by notifications of lower-scored products. Block S150 can enable the user to scroll or swipe through the notifications sequentially, or Block S150 can deliver a notification of lower-scored products as a user ignores or closes previous notification pertaining to a high-scored product. Alternatively, Block S150 an present a single notification containing a list of products, such as a list of products assigned scores exceeding a common threshold score across all users or exceeding a threshold score specific to the user.” [0070].
Edelshteyn does not disclose determine a target assessed value greater than or equal to a first threshold; and determine display information corresponding to the target assessed value greater than or equal to the first threshold as the target display information.
However, Kostka discloses thresholds for the level of interest exceeding a threshold. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to rank values associated with the product interest (i.e. Purchase % and/or score) in ascending order and select product above a threshold, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 9:  Edelshteyn in view of Kostka discloses the following limitations; 
9.    The system according to claim 7, wherein the server computer program code further comprises:
calculation code configured to cause the at least one processor to: 
Edelshteyn discloses filter display information that matches the analysis result from the display information associated with the more than one ID; Examiner’s note: Filtering is interpreted as software for sorting or blocking access to certain online material. In the example below, organic product matches the person’s activity and coupons other than those for organic carrots are filtered based on activity and location to arrive at a coupon for organic carrots. See, “By combining location information and activity history, personalized offers may be provided that are both timely and person-appropriate. For example, if the person 105 has previously purchased organic produce from a grocery store, an offer that provides a coupon for organic carrots may be provided when the person 105 enters or approaches a grocery store, which need not be the grocery store where the previous organic purchase occurred. Depending on the granularity of the location information, different offers may be selected and provided based on the location within the point of interest.” [0029]. See also [0031] for another example for an offer for workout apparel because the person enters the store and has a gym membership and [0033] for health snacks.
Edelshteyn does not disclose invoke a standard assessed value corresponding to the filtered display information; and Examiner’s note: Edelshteyn at [0030] discloses that any desired technique can be used to select offers, but Edelshteyn does not describe these techniques.
However, Kostka “Purchase %” corresponding to products and interaction time. The standard assessed value is a purchase probability expressed as a percentage value of purchase 
Edelshteyn does not disclose perform a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determine the obtained assessed value as the target assessed value. 
However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user” [0063]. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to invoke a standard assessed value (i.e. Purchase %) then perform an operation (i.e. rank and/or order) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 10:  Edelshteyn in view of Kostka discloses the following limitations; 
10.    The system according to claim 6, wherein the determining code is further configured to cause the at least one processor to:
Edelshteyn does not disclose determine, by using the geographic location as a standard area, an area whose distance from the standard area meets a first preset condition as the target area; Examiner’s note: Edelshteyn at [0022-0023] generally discloses proximal and within range of the beacons associated with location will cause presentation of advertising but Edelshteyn does not discloses a criteria such as, a distance that meets a preset condition.
However, Kostka a preset condition of selecting the product nearest the user. Further, Kostka also explains the inherent relationship between range and distance, which can also be Block S130 can thus select a particular product nearest the user, a particular product nearest the user within 120.degree. of the user's front, etc. Block S130 can thus trigger Block S130 to estimate the user's level of interest in this product.” [0050]. See also, [0041] where Kostka explains the inherent relationship between manually or automatically set signal strength and a spherical wireless broadcast volume and how signal strengths from multiple wireless beacons to extrapolate a position of the mobile computing device relative to the wireless beacons within the physical space.
Edelshteyn discloses determine more than one signal transmission source in the target area; Examiner’s note: Edelshteyn at [0025] generally discloses multiple beacons at a location and [0033] along with Figure 2 discloses an example of a user coming within range of beacon 225A and 225B.
Kostka further discloses details for determining more than one signal transmission source in the target area. See, “In another implementation, Block S130 interfaces with two or more wireless beacons to determine a position and/or orientation of the mobile computing device 
Edelshteyn discloses determine more than one ID corresponding the more than one signal transmission source, to obtain more than one ID; and See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021].
Further, Kostka provides details on determining more than one unique ID corresponds to each of more than one beacon where the ID’s are explicitly recited as unique identifiers and 
Edelshteyn discloses determine display information corresponding to the more than one ID as the associated display information. See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021]. See, “An advertising campaign 750 may then define attributes that should be associated with the campaign for choosing what offers to send to prospective customers. The campaign setup 750 creates a database 755 of qualified offers 
Further, Kostka a detailed disclosure selecting display information based on more than one unique ID associated with the target area. See, “Block S140 of the method recites projecting a level of interest in the product by a user affiliated with the mobile computing device based on communication between the mobile computing device and the wireless beacon during a period of time. Generally, Block S140 functions to ascertain an interest of the user in the product, which can then be manipulated to estimate a likelihood of purchase of a unit of the product by the user.” [0055].  See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user. Generally, Block S150 functions to share product-related details with the user through the user's mobile computing device based on a user interaction with the product, a perceived user interest in the product, and/or a predicted likelihood of product purchase by the user.” [0064].
Edelshteyn discloses multiple beacons at a location that may provide the same or different information and obtaining more than one ID, which could be the same ID or a 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to assess activity to obtained an assessed value (i.e. Purchase %) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 11:  Edelshteyn in view of Kostka discloses the following limitations; 
11.    The system according to claim 8, wherein the server computer program code further comprises:
calculation code configured to cause the at least one processor to:
 filter display information that matches the analysis result from the display information associated with the one or more ID; Examiner’s note: Filtering is interpreted as software for sorting or blocking access to certain online material. In the example below, organic product matches the person’s activity and coupons other than those for organic carrots are filtered based on activity and location to arrive at a coupon for organic carrots. See, “By combining location information and activity history, personalized offers may be provided that are both timely and person-appropriate. For example, if the person 105 has previously purchased organic produce from a grocery store, an offer that provides a coupon for organic carrots may be provided when the person 105 enters or approaches a grocery store, which need not be the grocery store where the previous organic purchase occurred. Depending on the granularity of the location information, different offers may be selected and provided based on the location within the point of interest.” [0029]. See also [0031] for another example for an offer for workout apparel because the person enters the store and has a gym membership and [0033] for health snacks.
Edelshteyn does not disclose invoke a standard assessed value corresponding to the filtered display information; and
Examiner’s note: Edelshteyn at [0030] discloses that any desired technique can be used to select offers, but Edelshteyn does not describe these techniques.
However, Kostka “Purchase %” corresponding to products and interaction time. The standard assessed value is a purchase probability expressed as a percentage value of purchase probability. See, Figure 2 and S140. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived 
Edelshteyn does not disclose perform a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determine the obtained assessed value as the target assessed value.
However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user” [0063]. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064].
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the 

As per Claim 12:  Edelshteyn in view of Kostka discloses the following limitations; 
12.    A server comprising:
Edelshteyn discloses at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, said computer program code including: See, [0013-0016] and [0042].
Edelshteyn discloses first obtaining code configured to cause the at least one processor to obtain first information from a terminal, the first information being used for representing a geographic location of the terminal; See, “In the system illustrated in FIG. 7, the person 105 carrying mobile device 110 is detected nearby a point of interest 120, as described above. A location identifier associated with the point of interest 120 and a device identifier associated with the mobile device 110 are then sent to a backend system, such as the backend system 100 of FIG. 1, for processing.” [0045].
Edelshteyn discloses determining code configured to cause the at least one processor to determine a target area based on the first information, the target area comprising more than one signal transmission source each including an ID that represents the signal transmission source, and the ID included in the signal transmission source being broadcasted within a target range by using the signal transmission source; See, “According to one scenario, a user 105 carrying the mobile device 110 walks or otherwise moves within range of beacon 125, which in this example is located at point of interest 120. The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range. The beacon 125 may use a protocol such as one of the BLUETOOTH.RTM. protocols, but may use any desired protocol. (BLUETOOTH is a registered certification mark of BLUETOOTH SIG, INC.) Most commonly, the beacon 125 may use BLUETOOTH low energy techniques. Non-BLUETOOTH technology that may be used includes Near Field Communication (NFC) technology as well as other wireless networking protocols. The beacon 125 may thus be used to determine that the mobile device 110 is proximal to a predetermined location, that of the point of interest 120 associated with the beacon 125.” [0021]. See, “The location identifier may include geo-location data such as information from a GPS receiver in the mobile device 110 or a beacon identifier or other beacon location information associated with a beacon 125 located at the point of interest 120.” [0045]. See also [0018] and [0021-0022] complete paragraphs for more about the beacon.
Edelshteyn discloses second obtaining code configured to cause the at least one processor to obtain an ID corresponding to the more than one signal transmission source in the target area and display information associated with more than one ID; See, “The beacon 125 may be located within or exterior to the point of interest 120 as 
Edelshteyn discloses third obtaining code configured to cause the at least one processor to obtain second information from the terminal, See, “In addition, the server 130 may communicate with the activity history database 150. In one implementation, the server 130 may attempt to identify a person, such as the user 105, associated with the mobile device 110, then use the person identification to obtain the relevant activity associated with that person in the activity history database 150. In other implementations, the activity history database 150 contains data that is associated with the mobile device 110, rather than a specific person. The activity history database 150 contains data about both online and offline activities associated with the person 105 or mobile device 110. Online activity as used herein means activities that are performed via computer systems, such as activities performed via websites. Offline activity as used herein means activities that are not performed via computer systems, such as activities performed at a retail establishment. By using both online and office activity histories, a more complete picture of the activity of the person 105 may be obtained.” [0026]. See, “In block 420, a person 105 associated with the mobile device 110 may be identified. In some embodiments, the identification of a person may be omitted. In some embodiments, the mobile device may be associated with more than one person. In such 
Edelshteyn does not disclose the second information comprising at least one of user basic information and user behavior information and user relation chain information;
As set forth above Edelshteyn discloses obtaining identification of the person and/or a device identifier, which is used to access user activity information. At [0026-0027] and [0032]. Edelshteyn discloses many activities that fall well within the scope of user basic information, user behavior information and relation chain information (social), but this data is accessed via the user identifier, as opposed to obtained from the user device (i.e. terminal).
However, Kostka discloses an scenario were user activity is retrieved from the user device. See, “In another implementation, Block S130 retrieves user information to score a possibility of user interaction with each of multiple products associated with the floor area or volume within the space. For example, Block S130 can access a demographic or other data of the user (e.g., age, gender, occupation, income, education level, hobby, marital status, birthday, music interest, etc.) from a social networking profile of the user linked to the native shopping application executing on the user's mobile computing device or stored in the native shopping application as a user profile.” [0051]. See, “Block S140 can also predict a type or level of user interest in the product based on user Internet browsing history, user demographic, and/or other user data. For example, Block S140 can retrieve user data--such as stored locally in memory on the mobile computing device or remotely in a remote database--to determine that the user is an unmarried male in his mid-20s. In this example, Block S140 can implement these user demographic data to correlate a detected user 
Edelshteyn discloses selection code configured to cause the at least one processor to select target display information associated with the second information from the display information associated with the more than one ID; and See, “FIG. 4 is a flowchart illustrating a technique for generating personalized offers according to one embodiment. In block 410, the server 130 obtains location information associated with the mobile device 110 using any of the techniques described above. In block 420, a person 105 associated with the mobile device 110 may be identified. In some embodiments, the identification of a person may be omitted. In some embodiments, the mobile device may be associated with more than one person. In such a scenario, any desired technique may be used to select one of the associated people. Alternatively, the location history and activity history of all associated people may be used for determining and selecting a personalized offer. In block 430, the server 130 obtains the online and offline activity history associated with the person 105 or the mobile device 110. As indicated above, this activity is combined for purposes of the personalization procedure with the location information, which may include one or both of past location information and current location information. In block 440, the server 130 may generate or select an offer based on location and activity history.” [0035].
Edelshteyn discloses sending code configured to cause the at least one processor to send the target display information to the terminal. See, “In block 450, the offer may be transmitted to the mobile device 450. In some implementations, the offer may be sent without delay. In other implementations, the offer may be delayed until some other trigger event occurs, such as a time of day, or the person 105 returning home or leaving work as 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for that server that targets advertising based location determined from beacons and user activity information, as disclosed by Edelshteyn, to receive the activity information from the user device (i.e. terminal), as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 13:  Edelshteyn in view of Kostka discloses the following limitations; 
13. The server according to claim 12, wherein the computer program code further comprises:
Edelshteyn discloses assessing code configured to cause the at least one processor to assess the display information associated with the more than one ID based on the analysis result, In addition, the server 130 may communicate with the activity history database 150. In one implementation, the server 130 may attempt to identify a person, such as the user 105, associated with the mobile device 110, then use the person identification to obtain the relevant activity associated with that person in the activity history database 150. In other implementations, the activity history database 150 contains data that is associated with 
to obtain at least one target assessed value; and
However, Kostka discloses interest scores, which are assess the user interest in a product associated with beacon identifiers. See, “In this example, Block S130 can thus assign an interest score of products near the user's mobile computing device based on a perceived user interest(s) extrapolated from on one or more user demographics (or other user data).” [0051].
Edelshteyn does not disclose selecting code configured to cause the at least one processor to select the target display information based on the at least one target assessed value. 
However, Kostka discloses selecting target display information based on interest scores. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user.” [0064]. See also [0064-0073] for alternative processes for selection and display of targeted information.


As per Claim 14:  Edelshteyn in view of Kostka discloses the following limitations; 
14.    The server according to claim 13, wherein the selecting code is further configured to cause the at least one processor to:
Edelshteyn does not disclose sequence the at least one target assessed value in ascending order or descending order, to obtain a first sequenced result;
However, Kostka discloses the ordering the interest score from highest to lowest. See, “Block S150 can also present additional notifications of other products to the user through the mobile computing device. For example, Block S150 can present notifications of corresponding products according to the product scores output in Block S140, such as with a notification of a highest-scored product presented first followed by notifications of lower-scored products. Block S150 can enable the user to scroll or swipe through the notifications sequentially, or Block S150 can deliver a notification of lower-scored products as a user ignores or closes previous notification pertaining to a high-scored product. Alternatively, 
Edelshteyn does not disclose determine a target assessed value greater than or equal to a first threshold; and determine display information corresponding to the target assessed value greater than or equal to the first threshold as the target display information.
However, Kostka discloses thresholds for the level of interest exceeding a threshold. See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the mobile computing device, a product ordering option for ordering a unit of the product. Block S150 can alternatively recite, in response to the level of interest in the product exceeding a threshold value, transmitting product data corresponding to the product to the mobile computing device for presentation to the user. Generally, Block S150 functions to share product-related details with the user through the user's mobile computing device based on a user interaction with the product, a perceived user interest in the product, and/or a predicted likelihood of product purchase by the user.” [0064]. See, “Block S150 can transmit the product-related notification to the mobile computing device in real-time, such as once the user has remained in a position near the product (within the floor area or volume of the space corresponding to the product) for at least a threshold period of time, when determined user interest in the product reaches a threshold interest, or when a product interest rank (determined in Block S140 as described above) surpasses a threshold product rank or surpasses other ranked products within the space.” [0067].


As per Claim 15:  Edelshteyn in view of Kostka discloses the following limitations; 
15.    The server according to claim 13, wherein the computer program code further comprises: calculation code configured to cause the at least one processor to: 
Edelshteyn discloses filter display information that matches the analysis result from the display information associated with the more than one ID; Examiner’s note: Filtering is interpreted as software for sorting or blocking access to certain online material. In the example below, organic product matches the person’s activity and coupons other than those for organic carrots are filtered based on activity and location to arrive at a coupon for organic carrots. See, “By combining location information and activity history, personalized offers may be provided that are both timely and person-appropriate. For example, if the person 105 has previously purchased organic produce from a grocery store, an offer that provides a coupon for organic carrots may be provided when the person 105 enters or approaches a grocery store, which need not be the grocery store where the previous organic purchase 
invoke a standard assessed value corresponding to the filtered display information; and Examiner’s note: Edelshteyn at [0030] discloses that any desired technique can be used to select offers, but Edelshteyn does not describe these techniques.
However, Kostka “Purchase %” corresponding to products and interaction time. The standard assessed value is a purchase probability expressed as a percentage value of purchase probability. See, Figure 2 and S140. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a greatest perceived interest by the user (e.g., a product exhibiting a greatest likelihood of purchase by the user), such as based on a combination of a determined level of interest and a demographic of the user (e.g., an income level), and Block S140 can assign lower scores to products exhibiting lower likelihoods of purchase by the user.” [0063]. See also [0037] for triggering presentation of product related data based on product purchase activity. 
Edelshteyn does not disclose perform a first operation on the standard assessed value, to obtain an assessed value of the filtered display information, and determine the obtained assessed value as the target assessed value. However, Kostka discloses the operation of ranking and selecting the highest ranked products. See, “Block S140 can further rank or score estimated user interests--that is, user interest in purchasing units of--the various products. In particular, Block S140 can assign a highest score to a product corresponding to a 
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to invoke a standard assessed value (i.e. Purchase %) then perform an operation (i.e. rank and/or order) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship between products and projected user interest level for delivering timely, product-related or product-specific notifications to the user through the user's mobile computing device. Kostka at [0017].

As per Claim 16:  Edelshteyn in view of Kostka discloses the following limitations; 
16. The server according to claim 12, wherein the determining code is further configured to cause the at least one processor to:
 determine, by using the geographic location as a standard area, an area whose distance from the standard area meets a first preset condition as the target area; Examiner’s note: Edelshteyn at [0022-0023] generally discloses proximal and within range of the beacons associated with location will cause presentation of advertising but Edelshteyn does not discloses a criteria such as, a distance that meets a preset condition.
However, Kostka a preset condition of selecting the product nearest the user. Further, Kostka also explains the inherent relationship between range and distance, which can also be combined with the range in Edelshteyn to show that selecting an advertisements when the user’s device is within range is a distance condition. See, “In one implementation, Block S130 correlates the floor area or volume with a nearest product identified in the wireless beacon-product map. For example, Block S130 can thus distinguish a particular product--from one or more other products arranged within the space--as currently relevant to the user (e.g., adjacent the user, in front of the user, currently held by the user, etc.) based on the position of the mobile computing device within the physical space relative to one or more wireless beacons of known location within the physical space and known position relative to the particular product, as noted in the virtual map, as shown in FIG. 1. Block S130 can thus select a particular product nearest the user, a particular product nearest the user within 120.degree. of the user's front, etc. Block S130 can thus trigger Block S130 to estimate the user's level of interest in this product.” [0050]. See also, [0041] where Kostka explains the inherent relationship between manually or automatically set signal strength and a spherical wireless broadcast volume and how signal strengths from multiple wireless beacons 
Edelshteyn discloses determine more than one signal transmission source in the target area; Examiner’s note: Edelshteyn at [0025] generally discloses multiple beacons at a location and [0033] along with Figure 2 discloses an example of a user coming within range of beacon 225A and 225B.
Kostka further discloses details for determining more than one signal transmission source in the target area. See, “In another implementation, Block S130 interfaces with two or more wireless beacons to determine a position and/or orientation of the mobile computing device relative to the wireless beacons. In this implementation, Block S110 can receive a second unique identifier broadcast wirelessly from a second wireless beacon arranged within the physical space; Block S120 can identify the second wireless beacon based on the second unique identifier, as described above; and Block S130 can estimate a first distance between the wireless beacon and the mobile computing device (as described above), estimate a second distance between the second wireless beacon and the mobile computing device, and triangulate a position of the mobile computing device within the physical space relative to the (first) wireless beacon and the second wireless beacon based on the first estimated distance and the second estimated distance and a known distance between the (first) wireless beacon and the second wireless beacon, as shown in FIGS. 2 and 5. In particular, Block S130 can estimate a distance from the mobile computing device to another object (i.e., a wireless beacon) based on time of flight of data transmitted between the mobile computing device and the wireless beacons, based on signal strength(s), or based on any other suitable method or technique. Block S130 can then access a virtual layout of the (first) wireless beacon, the 
Edelshteyn discloses determine more than one ID corresponding the more than one signal transmission source, to obtain more than one ID; and See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021].
Further, Kostka provides details on determining more than one unique ID corresponds to each of more than one beacon where the ID’s are explicitly recited as unique identifiers and using information from more than on beacon to determine display information. See, “Once the (relative) position of the mobile computing device is determined based on communications with one or more wireless beacons within the physical space, Block S130 can correlate the proximity of the mobile computing device to the wireless beacon with proximity of the mobile computing device to a particular product. In particular, Block S130 can identify a particular product near the user's mobile computing device based on the proximity of the user's mobile computing device to one or more wireless beacons.” [0046]. See, “In this example, Block S140 can cyclically broadcast beacon requests from the mobile computing device during a period of time (e.g., while the user's mobile computing device occupies the physical location/space); receive a series of unique identifiers from a group of wireless beacons proximal the mobile computing device responsive to the wireless beacon requests; identify wireless beacons in the group of wireless beacons based on the unique identifiers (e.g., by passing the unique identifiers to a remote DNS server); and then project a level of interest in the product by the user based on a number of unique identifiers received 
Edelshteyn discloses determine display information corresponding to the more than one ID as the associated display information. See, “The beacon 125 may be located within or exterior to the point of interest 120 as desired, and multiple beacons 125 may be provisioned at that location, providing the same or different information to mobile devices that come within range.” [0021]. See, “An advertising campaign 750 may then define attributes that should be associated with the campaign for choosing what offers to send to prospective customers. The campaign setup 750 creates a database 755 of qualified offers that are associated with one or more attributes. The ad server 740 may then use the qualified offers database 755 and the user attribute 735 to select personalized qualified offers for the user 105, sending the offers to the mobile device 110. In some scenarios, the ad server may also use a location database 745 to select ads or offers to send to the user 105 and mobile device 110, based on the location of the mobile device 110 near or at a point of interest 120 that is relevant to the ad.” [0046].
Further, Kostka a detailed disclosure selecting display information based on more than one unique ID associated with the target area. See, “Block S140 of the method recites projecting a level of interest in the product by a user affiliated with the mobile computing device based on communication between the mobile computing device and the wireless beacon during a period of time. Generally, Block S140 functions to ascertain an interest of the user in the product, which can then be manipulated to estimate a likelihood of purchase of a unit of the product by the user.” [0055].  See, “Block S150 of the method recites, in response to the level of interest in the product exceeding a threshold value, presenting, on the 
Edelshteyn discloses multiple beacons at a location that may provide the same or different information and obtaining more than one ID, which could be the same ID or a different ID. Edelshteyn at [0022] and [0045] discloses an beacon registry and location database that is used to then obtain beacon identifiers to determine location information that is subsequently used to select targeted advertising. Examiner asserts that under the broadest reasonable interpretation this is enough to disclose determining more than on signal transmission source, more than one ID and display information corresponding to the more than one ID. However, under each of these steps citations from Kostka are provided to emphasize that even under a narrow interpretation, the combination of Edelshteyn and Kostka teaches each step and the combination of steps in this claim.
Therefore, from the teaching of Kostka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the techniques used to select target content based location determined from beacons and user activity information, as disclosed by Edelshteyn, to assess activity to obtained an assessed value (i.e. Purchase %) and use that value to select targeted content, as taught by Kostka, for the purpose of accessing user interest levels for the products and extrapolate a relationship .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Edelshteyn in view of Kostka further in view of May et al. (U.S. 2016/0034961; Hereafter: May).
As per Claim 17:  Edelshteyn in view of Kostka and May discloses the following limitations; 
Edelshteyn in view of Kostka does not explicitly show 17.    (new): The method according to claim 1, wherein the target area is determined based on a current geographic location of the terminal as a center. Examiner’s note: Examples in the applicant’s specification at [0044], [0068], [0096] and [0017] recite the “current geographic location of the terminal as a center” and that “the signal transmission source may be an iBeacon device…”. Examiner respectfully asserts that the claims are far from limiting the steps to any specific example or configuratoin, and as set forth above and under BRI representing the location of the terminal as the location of the transmission device is well within the scope of the claims. Nevertheless, in the interest of compact prosecution a secondary reference is cited to disclose the user terminal in the center of an area, as shown by the applicant in Figure 12.
However, May discloses and explicitly show the target user as at the center of the target area. See, “FIG. 2A1 illustrates certain location beacons and location coordinates near the mobile device 113.sub.3. In some embodiments, each location point can be described using data values conforming to a geographic coding language such as GeoJSON. For example, a 
Therefore, from the teaching of May, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for that server that targets advertising based location determined from beacons and user activity information, as disclosed by Edelshteyn in view of Kostka, for the target area to be determined as a circle centered around the user, as taught by May, for the purpose of delivering geo-context information to a mobile device based on user locations. May at [0027].

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelshteyn in view of Kostka in view of May further in view of Ho et al. (U.S. 2016/0248815; Hereafter: Ho).
As per Claim 18:  Edelshteyn in view of Kostka, May and Ho discloses the following limitations; 
Edelshteyn in view of Kostka and May does not disclose 18.    (new): The method according to claim 17, wherein the current geographic location of the terminal is detected by a moving operation of the terminal by a user. Examiner’s note: A moving operation is an action made by the user that moves the terminal, which causes the phone to take an action. This is based on [0136] and Figure 13a of the applicant’s specification.
However, Ho discloses actuation operations that cause a mobile device to transmit the device location. See, “The mobile device 210 can run an application to configure it to detect entry into a content enabled region 214 and to generate a suitable alert on the mobile device 210. The application is further configured to receive each thumbnail and corresponding timestamp broadcast by content enabling device 204…Example actuations can include a specific gesture on the touch screen, a button press, a particular motion which can be sensed by the accelerometer of the mobile device 210, or a specific sound picked up by the microphone of the mobile device 210. Any type of mobile device actuation can be used in the present embodiments. The mobile device 210 can also include a GPS transceiver for location determination and a compass for direction determination of the mobile device 210. Wireless beacons can be positioned in the content enabled region 214 to transmit geographic location information of the content enabling device 204 to the application. The use of beacons for this application are well known in the art, and further discussion of their operation is unnecessary.” [0039]. See, “In the present embodiment, the food kiosk 420 displays food content for tasting by users; the clothing display presents a particular clothing item to be touched as the fabric may be new; the perfume kiosk 426 each displays a unique perfume by a message or sign indicating which product can be subject to requests for more Internet content. Accordingly, any user browsing the floor 418 can approach any of the kiosks or displays 420, 422, 424 and 426 and actuate their mobile device in response to the sensory stimulus that is provided in order to obtain more information. In the present embodiment, actuation of the mobile device 416 results in generation of a token having the previously described content ID parameters, which is sent to CMS 410. CMS 410 can then determine using the location of the mobile device 416, the specific content enabling device it is located closest to. In the present example of FIG. 7, mobile device 416 is most proximate to content enabling device 404. Therefore CMS 410 delivers preset content corresponding to content enabling device 404 to mobile device 416 or a user account.” [0084]. See also Figure 7. See, “The CS module 512 can issue a message or a simple graphic to mobile devices when in range of wireless interface 514 that they have entered a content enabled region.” [0094].
Therefore, from the teaching of Ho, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for that server that targets advertising based location determined from beacons and user activity information, as disclosed by Edelshteyn in view of Kostka, to determine the user user’s location in response to a moving operation of the device, as taught by Ho, for the purpose of delivering more information relating to something they have been presented with in order to enhance their experience or knowledge, and with a greater level of convenience. Ho at [0007].

As per Claim 20:  Edelshteyn in view of Kostka, May and Ho discloses the following limitations; 
Ho discloses 20.    (new): The method according to claim 18, wherein the display information includes a second display interface including a surrounding function, when executed by the user, detects the moving operation of the terminal by the user. Examiner’s note: Surrounding function is interpreted based on [0137-0138] and 13a of the applicant’s specification. See, “The CS module 512 can issue a message or a simple graphic to mobile devices when in range of wireless interface 514 that they have entered a content enabled region.” [0094]. See, “At 612, the mobile device receives a first thumbnail i and a corresponding timestamp. If at 614 the mobile device detects actuation thereof the method proceeds to 616. Otherwise, the method returns to 612 and the mobile device receives the next thumbnail (i=i+1). Assuming actuation of the mobile device was detected at 614, at 616 the last received timestamp is recorded as is the location and direction information of the mobile device.” [0099]. See also, [0060-0064] for selection of surrounding content.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Edelshteyn in view of Kostka further in view of Vigier et al. (U.S. 2016/0094940; Hereafter: Vigier).
As per Claim 19:  Edelshteyn in view of Kostka and Vigier discloses the following limitations; 
Edelshteyn in view of Kostka does not disclose 19.    (new): The method according to claim 1, wherein the display information includes a first display interface displaying a red packet transmitted from one of the more than one signal transmission sources in the target area, the red packet including an interaction object to enter a store interface associated with the one of the more than one signal transmission sources. Based on [0037] of the applicant’s specification a red packet is indefinite because it is impossible to determine if it is an is an offer with an icon that the user selects to open of display the details or a function that triggers a merchant application. Further, an iBeacon and most other beacons differs from other location-based technologies as the broadcasting device (beacon) is only a 1-way transmitter to the receiving device, and typically beacons transmit very small packets of information. Put simply, beacons are small battery operated transducers that push their own identity and typically even other signal transmission sources that use beacons do not push GUI interface elements because these beacons operate at low power which the limits amount of data they send and the devices are not connected to networks.  
Further red packet, or anything more than an identifier, transmitted from one of the more than one signal transmission sources is not supported by the applicant’s specification because the applicant’s specification only provides the signal transmission source is an iBeacon or a non-touch hardware device, but all the examples are iBeacons associated servers that transmit advertising to the users mobile device (i.e. terminal). Thus, Examiner interprets the interactive object is a command with content sent from the beacon via a communication interface to launch the store app. 
However, Vigier discloses beacons that send more than just small packets of data where the data includes data packets with an identifier that causes retailer mobile applications to activate and display interactive advertising. See, “On the mobile devices 102a-b, a retail store application can present the beacon messages to users of the mobile devices 102a-b to provide the users with an interactive shopping experience.” [0027]. See, “The beacon devices 110a-g 
Therefore, from the teaching of Vigier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for that server that targets advertising based location determined from beacons and user activity information, as disclosed by Edelshteyn in view of Kostka, to send content that initiates a store interface, as taught by Vigier, for the purpose of providing an interactive experience with a beacon-equipped environment.




Response to Arguments
Regarding 35 USC 101: The claims at issue in McRo included a specific improvement in computer animation allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters using rules of a particular type with no suggestion that animators were previously employing these type of rules. In contrast, the claims (i.e. rules) at issue in that case are computer-automated processes of prior methods that were carried out in the same way. The claims merely offer a solution that determines display location based information by using an identifier of a signal transmission source and enhances that data with more information about the user, which is the application of a conventional combination geolocation rules and user specific targeting rules used that are used when targeting any content. The applicant’s only improvement is applying the concept of targeting information based on a user’s interest while providing a general link to any field that uses beacons to determine the user’s location. 
Regarding 35 USC 103: Examiner interprets that the signal transmission sources are the beacons. The applicant’s specification discloses at [0096 and 0117] that the signal transmission source is an iBeacon and paragraph [0117] provides one example where the user is determined within range of a transmission source and a larger target area is established around the range. The applicant’s example is an iBeacon, which a transmission source associate with a specific geographic point, then user comes within range of the iBeacon the user’s device connects to the iBeacon and the ID of iBeacon is exchanged. Based on the iBeacon identifier it is known the user 
Unlike one of the examples in the specification the claims do not require the target area is anything more or less than the transmission source’s range, nor do the claims specify that user’s location is anything more than a general location represented by the specific known location of the transmission terminal. Further, the target area could also be a location or area disclosed by Edelshteyn, which is determined by the user being within range of the beacon source at the location or area which causes advertising related to the location or area to be targeted to the user. A mobile device out of the range of the beacon is not detected at the location or in the area, thus advertising about the location or area is not provided to those users.
Further, an iBeacon and most other beacons differs from other location-based technologies as the broadcasting device (beacon) is only a 1-way transmitter to the receiving device, and typically beacons transmit very small packets of information. Put simply, beacons are small battery operated transducers that push their own identity and typically even other signal transmission sources that use beacons do not push large amounts of data because these beacons operate at low power which the limits amount of data they send and the devices are not connected to networks. As set forth above the claimed steps are interpreted as small battery operated transducers that push their own identity. The identifier is sent to a server, which transmits target content to the user because this is how the iBeacon described in the specification operates and specification does not contradict this interpretation, nor does the specification support any alternatives.
Specification has Exemplary Embodiments that disclose the device includes determining the phones actual location by receiving GPS coordinates, but the claims are not limited to this 
Based on the applicant’s interpretation of the invention, that was asserted in the interview, the signal transmission source would not be a beacon and certainly not an iBeacon. The specification does not disclose or describe high power long range transmission signals with two way communication capability, like a WiFi, 4G or 5G signals, capable of broadcasting an identifier associated with a merchant over large areas. In the specification, the signal transmission source is an iBeacons and Bluetooth. These are the only technology supported by the specification and the only solution to the limited range is defining an larger circle around a location, which is not technical and the only improvement is targeting information based on information about the user, which is again not technical.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lerman et al. (U.S. 2016/0321702; Hereafter: Lerman) discloses the same beacon system and targeting advertising. McKay et al. (U.S. 2017/0287010; Hereafter: Lerman) discloses the same system and targeting advertising. Duggal et al. (U.S. 2017/0270560; Hereafter: Duggal) discloses a system where the signal transmission source also displays advertising. LaBeau et al. (U.S. 2016/0165002; Hereafter: LaBeau) discloses beacons and targeting user based on social network data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688